UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1128


DESIREE D. BAPTISTE-RUCKER-EL, Dr., Moorish American National, Divine
Minister, Moslem,

                    Plaintiff - Appellant,

             v.

MARK R. HERRING, Attorney General, Commonwealth of Virginia,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00693-REP)


Submitted: May 23, 2018                                           Decided: July 24, 2018


Before MOTZ and TRAXLER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Desiree D. Baptiste-Rucker-El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Desiree D. Baptiste-Rucker-El seeks to appeal the district court’s order dismissing

her complaint without prejudice for lack of subject matter jurisdiction and failure to state

a claim. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). The

order Baptiste-Rucker-El seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d

619 (4th Cir. 2015). Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             DISMISSED




                                             2